DETAILED ACTION
This action is in response to the amendments and remarks filed 04/05/2021 in which claims 1-5, 7-9, 13-15 and 19-20 have been amended; claims 1-20 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 MAY 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiyong Yang, Jihua Chen, Feng Zhang, Membrane fouling control in a submerged membrane bioreactor with porous, flexible suspended carriers, Desalination, Volume 189, Issues 1–3, 2006, Pages 292-302 (hereinafter “Yang”) in view of US 2003/0004084 A1 (hereinafter “Sato”).
Regarding Claim 1 Yang discloses a membrane bioreactor (HMBR, Fig. 1), comprising: 
a bioreactor tank (shown in Fig. 1 but not labeled); 
a flat-shaped hollow-fiber membrane module 10, said membrane module in fluid communication with a source of water to be purified 1,2 and a permeate pump 15 to remove purified water; 
flexible suspended carriers 9 made of polyurethane foam (i.e. porous polymer media ) within the bioreactor tank, said polymer media positioned to circulate around the membrane modules, wherein the porous polymer media has a porosity of 90% and is thus porous such that each porous polymer media holds 90% moisture by volume therein; and

With regard to the porous polymer media being porous such that it “accommodates bacteria growth therein to increase Chemical Oxygen Demand (COD) loading”, it is not specifically disclosed that bacteria grow in the flexible suspended carriers however the porous polyurethane foam is inherently capable of, and would in use, accommodate bacteria growth therein to increase Chemical Oxygen Demand (COD) loading; see MPEP 2112.
Yang does not disclose multiple membrane modules, the porous polymer media is spherical or generally spherical in shape, the porous polymer media is porous such that each porous polymer media holds greater than 90% moisture by volume.
With regard to multiple membrane modules, Yang does not specifically disclose a plurality of membrane modules however this would involve the mere duplication of the as disclosed membrane modules which has been held obvious, see MPEP 2144.04, and at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to add further modules in order to increase filtering capacity.
With regard to the porous polymer media being porous such that each porous polymer media holds greater than 90% moisture by volume, Yang discloses the porosity of the carriers is 90% (Table 1), but does not limit the porosity to this value.  It is further disclosed that “the porous carrier adsorbed the small biological flocs and colloids matter and then reduce the pore clogging and concentration polarization layer” (last paragraph of 1. Introduction) and thus the porosity effects the ability of the particles to adsorb fouling material from the filtered water and is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate carrier porosity, including those within the scope of the present claims, so as to produce desired filtration properties.
With regard to the porous polymer media being spherical or generally spherical in shape, this would involve the mere change of shape of the disclosed particles (which are assumed to be cubes, see Table 1), which has been held to be an obvious design choice. Further Sato discloses using polymer gel particles mixed with water flowing around a membrane in order to clean the membrane (Abstract, [0014]-[0020], [0039]), wherein the particles may be “dice shaped” i.e. a cube or spherical shaped [0043].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang by changing the carrier/cleaning particle shape to be spherical shaped as in Sato because this involves the simple substitution of known membrane abrading/scrubbing particle shapes for others known in the art to obtain the predictable results of successful membrane scrubbing and because Sato discloses that cube and sphere shapes are known alternative shapes of membrane abrading/scrubbing particles [0043].
Regarding Claim 3 Yang in view of Sato discloses the membrane bioreactor of claim 1, wherein said porous polymer media is retained within the bioreactor tank (Fig. 1, 2. Material and methods). 
Regarding Claim 4 Yang in view of Sato discloses the membrane bioreactor of claim 1, wherein said porous polymer media is present in an amount, by volume of the bioreactor tank, of 20% (2. Material and methods). 
Regarding Claim 5 Yang discloses a method for increasing membrane flux a membrane bioreactor (increase critical flux as stated in the Abstract and Sec 3.2., and which would thus inherently increase treatment capacity) of, comprising adding to a tank of the membrane bioreactor flexible suspended carriers 9 made of polyurethane foam (i.e. porous polymer media ) within the bioreactor tank, said polymer media positioned to circulate around the membrane modules, wherein the porous polymer media has a porosity of 90% and is thus porous such that each porous polymer media holds 90% moisture by volume therein. See Abstract, Fig. 1, Table 1, 1. Introduction, 2. Material and methods.
With regard to the porous polymer media being porous such that it “accommodates bacteria growth therein to increase Chemical Oxygen Demand (COD) loading”, it is not specifically disclosed that bacteria grow in the flexible suspended carriers however the porous polyurethane foam is inherently capable of, and would in use, accommodate bacteria growth therein to increase Chemical Oxygen Demand (COD) loading; see MPEP 2112.
Yang does not disclose the porous polymer media is spherical or generally spherical in shape, the porous polymer media is porous such that each porous polymer media holds greater than 90% moisture by volume.
With regard to the porous polymer media being porous such that each porous polymer media holds greater than 90% moisture by volume, Yang discloses the porosity of the carriers is 90% (Table 1), but does not limit the porosity to this value.  It is further disclosed that “the porous carrier adsorbed the small biological flocs and colloids matter and then reduce the pore In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate carrier porosity, including those within the scope of the present claims, so as to produce desired filtration properties.
With regard to the porous polymer media is spherical or generally spherical in shape, this would involve the mere change of shape of the disclosed particles (which are assumed to be cubes, see Table 1), which has been held to be an obvious design choice. Further Sato discloses using polymer gel particles mixed with water flowing around a membrane in order to clean the membrane (Abstract, [0014]-[0020], [0039]), wherein the particles may be “dice shaped” i.e. a cube or spherical shaped [0043].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang by changing the carrier/cleaning particle shape to be spherical shaped as in Sato because this involves the simple substitution of known membrane abrading/scrubbing particle shapes for others known in the art to obtain the predictable results of successful membrane scrubbing and because Sato discloses that cube and sphere shapes are known alternative shapes of membrane abrading/scrubbing particles [0043].
Regarding Claim 6 Yang in view of Sato discloses the method of claim 5, wherein the bioreactor operates with 7.4-12.6 g/L mixed liquor suspended solids (Table 2). Overlapping In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding Claim 7 Yang in view of Sato discloses the method of claim 5, wherein the aeration generates “annular flow in total bioreactor and simultaneously crossflow over the membrane surface” (Yang 2. Material and methods) and “the suspended carriers scoured the membrane surface” (Yang last para. 1. Introduction) and thus inherently comprises scrubbing membrane surfaces of the membrane bioreactor by air-induced circulation of the porous polymeric media.
With regard to “the porous polymeric media changing color as the porous polymeric media circulates and the bacteria grows therein”, this is seen as inherent to the material and process of Yang in view of Sato.
Wherein an interior surface area of each of the porous polymeric media i.e. in which the bacteria grows, is not specified, however Yang discloses “the porous carrier adsorbed the small biological flocs and colloids matter and then reduce the pore clogging and concentration polarization layer” (last paragraph of 1. Introduction) and thus the surface area of the particles effects the ability of the particles to adsorb fouling material from the filtered water and is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate carrier surface area, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding Claim 8 Yang in view of Sato discloses a method for water purification through a membrane bioreactor (HMBR, Fig. 1), comprising: 
providing water to be purified into a bioreactor tank (Fig. 1, tank shown but not labeled), 
said bioreactor tank comprising a flat-shaped hollow-fiber membrane module 10, said membrane module in fluid communication with a source of the water to be purified 1,2 and a permeate pump 15 to remove purified water, wherein said membrane module is configured to filter the water as the water passes through the membrane module; 
said bioreactor further comprising flexible suspended carriers 9 made of polyurethane foam (i.e. porous polymer media ) within the bioreactor tank, said porous polymer media capable of circulating around the membrane modules, wherein the porous polymer media has a porosity of 90% and is thus porous to define an interior surface area that holds  90% moisture by volume; and 
said bioreactor further comprising an aeration pipe 8 (i.e. an air diffuser), said air diffuser capable of assisting in circulation of the polymer media around the membrane modules; 
circulating the porous polymer media around the membrane modules, and 
forcing the water to be purified into the membrane modules, wherein the water entering the membrane modules is purified by filtration.  . See Abstract, Fig. 1, Table 1, 1. Introduction, 2. Material and methods; Sec. 3.4.
With regard to the porous polymer media being porous such that it “accommodates bacteria growth therein to increase Chemical Oxygen Demand (COD) loading” and “the bacteria being grown within the porous polymer media as the porous polymer media is circulated to increase Chemical Oxygen Demand (COD) loading”, it is not specifically disclosed that bacteria grow in the flexible suspended carriers however the porous polyurethane foam is 
Yang does not disclose multiple membrane modules, the porous polymer media is spherical or generally spherical in shape, the porous polymer media is porous such that each porous polymer media holds greater than 90% moisture by volume.
With regard to multiple membrane modules, Yang does not specifically disclose a plurality of membrane modules however this would involve the mere duplication of the as disclosed membrane modules which has been held obvious, see MPEP 2144.04, and at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to add further modules in order to increase filtering capacity.
With regard to the porous polymer media being porous such that each porous polymer media holds greater than 90% moisture by volume, Yang discloses the porosity of the carriers is 90% (Table 1), but does not limit the porosity to this value.  It is further disclosed that “the porous carrier adsorbed the small biological flocs and colloids matter and then reduce the pore clogging and concentration polarization layer” (last paragraph of 1. Introduction) and thus the porosity effects the ability of the particles to adsorb fouling material from the filtered water and is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate carrier porosity, including those within the scope of the present claims, so as to produce desired filtration properties.
With regard to the porous polymer media being spherical or generally spherical in shape, this would involve the mere change of shape of the disclosed particles (which are assumed to be cubes, see Table 1), which has been held to be an obvious design choice. Further Sato discloses using polymer gel particles mixed with water flowing around a membrane in order to clean the membrane (Abstract, [0014]-[0020], [0039]), wherein the particles may be “dice shaped” i.e. a cube or spherical shaped [0043].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang by changing the carrier/cleaning particle shape to be spherical shaped as in Sato because this involves the simple substitution of known membrane abrading/scrubbing particle shapes for others known in the art to obtain the predictable results of successful membrane scrubbing and because Sato discloses that cube and sphere shapes are known alternative shapes of membrane abrading/scrubbing particles [0043].
Regarding Claim 9 Yang in view of Sato discloses the method of claim 8, further comprising cleaning at least one surface of the membrane modules by agitation of the porous polymer media such that the porous polymer media scrubs the membrane modules while the porous polymer media is circulated and the water is passed through the membrane modules for purification (Yang Sec. 2.1. and 3.4.). 
Regarding Claim 10 Yang in view of Sato discloses the method of claim 8, further comprising filtering sludge simultaneously with forcing water into the membrane modules (the membranes inherently filter sludge via forcing water through the membrane Yang Sec. 2.1.). 
Regarding Claim 12 Yang in view of Sato discloses the method of claim 8, wherein the aeration pipe/air diffuser generates “annular flow in total bioreactor and simultaneously Yang 2. Material and methods) and “the suspended carriers scoured the membrane surface” (Yang last para. 1. Introduction) and thus inherently causes media fluidization and while it is not specifically disclosed to do so, the air will inherently cause biological degradation of organic compounds in water to be purified, see MPEP 2112.
Regarding Claim 13 Yang in view of Sato discloses the method of claim 8, wherein the aeration pipe/air diffuser generates “annular flow in total bioreactor and simultaneously crossflow over the membrane surface” (Yang 2. Material and methods) and “the suspended carriers scoured the membrane surface” (Yang last para. 1. Introduction) and thus inherently circulates the porous polymer media inside and outside of the membrane modules within the bio-reactor, see MPEP 2112.
Regarding Claim 15 Yang in view of Sato discloses the method of claim 8, wherein the process result in an increased critical flux as stated in the Yang Abstract and Sec 3.2., and thus reduced or no physical cleaning or rest time is required to maintain a pre-selected membrane flux.
Regarding Claim 16 Yang in view of Sato discloses the method of claim 8, wherein the membrane bioreactor has increased flux relative to an MBR process without polymer media (Yang 3.2. Determination of the critical flux value). 
Regarding Claim 17 Yang in view of Sato discloses the method of claim 8, Yang in view of Sato discloses the same process as that claimed, as discussed above.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited. See MPEP 2112.02. Specifically it is asserted that the membrane bioreactor has increased organic loading relative to a membrane bioreactor without polymer media. 
Regarding Claim 18 Yang in view of Sato discloses the method of claim 8, wherein the circulating of the porous polymer media cleans the membrane modules in situ (1. Introduction). 
Regarding Claim 19 Yang in view of Sato discloses the method of claim 8, wherein the circulating of the porous polymer media results in an increased critical flux as stated in the Yang Abstract and Sec 3.2., and inherently cleans the membrane modules, Yang discloses water is being drawn through the membrane modules (Sec. 2.1.) and does not report any damage to the membranes and thus no damage would be expected. Further, Yang in view of Sato discloses the same process as that claimed, as discussed above.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited. See MPEP 2112.02.
Regarding Claim 20 Yang in view of Sato discloses the method of claim 8, wherein the membrane bioreactor, relative to a membrane bioreactor without polymer media, has an increased critical flux as stated in the Abstract and Sec 3.2., and would thus inherently have at least an increased treatment capacity. Further, Yang in view of Sato discloses the same process as that claimed, as discussed above.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited. See MPEP 2112.02.
Wherein an interior surface area of each of the porous polymeric media i.e. in which the bacteria grows, is not specified, however Yang discloses “the porous carrier adsorbed the small biological flocs and colloids matter and then reduce the pore clogging and concentration polarization layer” (last paragraph of 1. Introduction) and thus the surface area of the particles effects the ability of the particles to adsorb fouling material from the filtered water and is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate carrier surface area, including those within the scope of the present claims, so as to produce desired filtration properties.

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sato further in view of US2013/0270184 (hereinafter “Bersell”).
Regarding Claim 2 Yang in view of Sato discloses the membrane bioreactor of claim 1, wherein “the shear stress generated by suspended carriers scouring the membrane surface removed the cake layer on the membrane surface” (Yang Sec. 3.4.) but does not specifically disclose wherein said membrane modules have membrane surfaces that are separated by a distance, such that the porous polymer polymeric media can reach and scrub the membrane surfaces when circulating around the membrane modules during purification of the water. 
However Bersell discloses a similar MBR that has circulating particles for cleaning the membrane surface (Abstract, [0002], [0006]) wherein the membrane surfaces are separated by a distance, wherein that distance is slightly larger than the particles and thus is such that the polymeric media can reach and scrub the membrane surface [0082].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang in view of Sato by having the membrane surfaces separated by a distance, wherein that distance is slightly larger than the particles and thus is such that the polymeric media can reach and scrub the membrane surface as disclosed by Bersell in order to allow direct sheer cleaning of all membrane surfaces.
Regarding Claim 14 Yang in view of Sato discloses the method of claim 8, further comprising circulating water within the bioreactor consisting of membrane modules, through supplying bubbles via an aeration pipe (Yang Sec. 2.1.), and while the source of the air supply is not given Bersell discloses a similar MBR that has circulating particles for cleaning the membrane surface (Abstract, [0002], [0006]) wherein air causing recirculation of the particles and water is generated by a pump and is thus considered a recirculation pump, Bersell [0083]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang in view of Sato by generating the air provided for circulation using a pump as disclosed by Bersell because this is a known mean to provided air for causing circulation in a membrane reactor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sato and further in view of US2011/0168611 (hereinafter “Early”).
Regarding Claim 11 Yang in view of Sato discloses the method of claim 8, but does not disclose treating water with a growth media attached to said bioreactor. 
However Early discloses it is known to use a biofilm carriers (i.e. growth media) attached to bioreactors in for receiving and fostering growth of the aerobic bacteria ([0045]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane bioreactor system of Yang in view of Sato by attaching a fixed film assembly as disclosed by Early for receiving and fostering growth of the aerobic bacteria ([0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773